--------------------------------------------------------------------------------

TERMINATION AGREEMENT AND MUTUAL RELEASE

THIS AGREEMENT dated as of December 3, 2008 and effective as of the 31st day of
October, 2008.

BETWEEN:                                        CANDEV RESOURCE EXPLORATION
INC., a company                                        with an address c/o 2200
– 1177 West Hasting Street,                                        Vancouver,
British Columbia V6E 2K3                                        (the “Company”)
AND:                                        CARL VON EINSIEDEL, an individual
with a mailing address                                        at 8888 Shook
Road, Mission, British Columbia V2V 7N1                                      
 (“Einsiedel”)

WHEREAS:

A.           The Company and Einsiedel entered into a Property Option Agreement
dated August 25, 2006, as amended on January 15, 2008 (collectively, the
“Property Option Agreement”), whereby the Company acquired the right to earn a
100% interest in and to five (5) mineral claims that make up the King Claims
North and South located in the Iskut region, northwestern British Columbia, as
more particularly described in Schedule “A” hereto;

B.           The Company and Einsiedel have agreed that it would be in the best
interests of the parties to mutually terminate the Property Option Agreement;
and

C.           The Company and Einsiedel wish to enter into this Agreement to
confirm the termination of the Property Option Agreement effective as of October
31, 2008, and to release each other from any and all obligations and liabilities
pursuant to the Property Option Agreement.

NOW THEREFORE in consideration of the premises and of the mutual covenants and
agreements herein set forth, the parties covenant and agree as follows:

1.           Termination of the Agreement and Mutual Release. The Property
Option Agreement is hereby terminated effective as of October 31, 2008, and the
parties hereby release each other from all further liabilities and legal
obligations of whatsoever kind and howsoever arising which either of them may
now have or at any time hereafter can, shall or may have in any way resulting or
arising from any cause, matter or thing existing up to the present time in
connection with the Property Option Agreement.

2.           Further Assurances. The parties will execute such further
assurances and other documents and instruments and do such further and other
acts and things as may be necessary to implement and carry out the intent of
this Agreement.

--------------------------------------------------------------------------------

2

3.           Successors and Assigns. This Agreement will enure to the benefit of
and be binding upon the parties and their respective heirs, executors,
administrators, successors, and assigns.

4.           Headings and Division. The headings in this Agreement and the
division of this Agreement into sections are for convenience of reference only
and will not affect the interpretation of this Agreement.

5.           Independent Legal Advice. Einsiedel hereto hereby acknowledges and
agrees that he has had the opportunity to obtain independent legal advise with
respect to this Agreement.

6.           Governing Law. This Agreement and the application or interpretation
hereof will be governed exclusively by its terms and by the laws of the Province
of British Columbia.

7.           Counterparts. This Agreement may be executed in two or more
counterparts all of which together will constitute one and the same instrument.

8.           Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth above.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

CANDEV RESOURCE EXPLORATION INC.

Per: /s/ Mark McLeary     Authorized Signatory  


WITNESSED BY:  )    )   /s/ Dorian Leslie  )   Name  )      )   Address  ) /s/
Carl von Einsiedel    ) CARL VON EINSIEDEL    )      )   Occupation  )  


--------------------------------------------------------------------------------

3

Schedule “A”

King Claims North and South

King Claims North Tenure Number King Claims South Tenure Number 528276 552025
508287 552026 531518  


--------------------------------------------------------------------------------